            Case 1:19-cv-06348-RA Document 13 Filed 09/13/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                            :
 GUOCHANG MA
                                                            :
                                                            :
                                         Plaintiff(s),      :
                                                            :           19 Civ. ________
                                                                   No. ____     6348     (RA)
                           -v-                              :
                                                            :    CASE MANAGEMENT PLAN AND
 DH NEWLAND CORP. and DUFAN LI                              :        SCHEDULING ORDER
                                                            :
                                         Defendant(s). :
                                                            :
----------------------------------------------------------- X

RONNIE ABRAMS, United States District Judge:

         Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby

adopts the following Case Management Plan and Scheduling Order:

1.                             x
         All parties [consent _____   / do not consent _____) to conducting all further proceedings
         before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c).
         The parties are free to withhold consent without adverse substantive consequences. [If all
         parties consent, the remainder of the Order need not be completed at this time.]

2.                                          x
         The parties [have ____ / have not _____] engaged in settlement discussions.

3.                       x / is not _____] to be tried to a jury.
         This case [is _____

4.                                                     9/30/2019
         No additional parties may be joined after _________________________ without leave of
         the Court.

5.                                                            9/30/2019
         No amendments to the pleadings may be made after _________________________
         without leave of the Court.

6.       Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
                                           10/4/2019
         be completed no later than _________________________.         [Absent exceptional
         circumstances, within fourteen (14) days of the date of the parties’ conference pursuant
         to Rule 26(f).]

7.                                                              1/20/2020
         All fact discovery is to be completed no later than __________________________.     [A
         period not to exceed 120 days unless the case presents unique complexities or other
         exceptional circumstances.]
           Case 1:19-cv-06348-RA Document 13 Filed 09/13/19 Page 2 of 3



8.    The parties are to conduct discovery in accordance with the Federal Rules of Civil
      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set forth
      in ¶ 7 above.

      a.                                                                        10/30/2019
              Initial requests for production of documents shall be served by ______________.

      b.                                           10/30/2019
              Interrogatories shall be served by _______________.

      c.                                          12/1/2019
              Depositions shall be completed by _______________.

      d.                                                        12/1/2019
              Requests to Admit shall be served no later than _______________.

9.    All expert discovery, including disclosures, reports, production of underlying documents,
                                                  12/1/2019
      and depositions shall be completed by _________________________.         [The parties shall
      be prepared to describe their contemplated expert discovery and the bases for their
      proposed deadlines at the initial conference.]

10.                                                   1/20/2020
      All discovery shall be completed no later than _______________.

11.   The Court will conduct a post-discovery conference on _________________________ at
      ____________. [To be completed by the Court.] No later than one week in advance of
      the conference, the parties are to submit a joint letter updating the Court on the status of
      the case, including but not limited to whether either party intends to file a dispositive
      motion and what efforts the parties have made to settle the action.

12.   Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
      required by Rule 6 of the Court’s Individual Rules and Practices shall be due thirty (30)
      days from the close of discovery, or if any dispositive motion is filed, thirty (30) days
      from the Court’s decision on such motion. This case shall be trial ready sixty (60) days
      from the close of discovery or the Court’s decision on any dispositive motion.

13.   Counsel for the parties propose the following alternative dispute resolution mechanism
      for this case:

                X Referral to a Magistrate Judge for settlement discussions.
           a. _____

           b. _____ Referral to the Southern District’s Mediation Program. [Note that all
              employment discrimination cases, except cases brought under the Fair Labor
              Standards Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic
              referral to the Court’s Alternative Dispute Resolution program of mediation.
              Accordingly, counsel in such cases should select 13(b).]

           c. _____ Retention of a private mediator.



                                               2
            Case 1:19-cv-06348-RA Document 13 Filed 09/13/19 Page 3 of 3



         The use of any alternative dispute resolution mechanism does not stay or modify any date
         in this Order.

14.      The parties have conferred and their present best estimate of the length of trial is
              2-3 days
         _______________.


SO ORDERED.

Dated:           __________________
                 New York, New York

                                                        ________________________________
                                                        Ronnie Abrams
                                                        United States District Judge




                                                   3
